Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                        No. 04-17-00851-CV

                                         Herman ADAMS,
                                            Appellant

                                                 v.

                                 MACLAMAR MANAGEMENT,
                                        Appellee

                     From the County Court at Law No. 10, Bexar County, Texas
                                  Trial Court No. 2017CV04194
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: January 31, 2018

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed a final judgment on November 16, 2017. Because appellant did not

file a motion for new trial, motion to modify the judgment, motion for reinstatement, or request

for findings of fact and conclusions of law, the notice of appeal was due to be filed on December

16, 2017. See TEX. R. APP. P. 26.1(a). A motion for extension of time to file the notice of appeal

was due on December 31, 2017. See TEX. R. APP. P. 26.3. Although appellant filed a notice of

appeal within the fifteen-day grace period allowed by Rule 26.3, he did not file a motion for

extension of time.
                                                                                       04-17-00851-CV


       A motion for extension of time is necessarily implied when an appellant, acting in good

faith, files a notice of appeal beyond the time allowed by Texas Rule of Appellate Procedure 26.1

but within the fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of

time. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to

Rule 26). However, the appellant must offer a reasonable explanation for failing to file the notice

of appeal in a timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

       We, therefore, ordered appellant to file a response presenting a reasonable explanation for

failing to file the notice of appeal in a timely manner. We warned that if appellant failed to respond

within the time provided, the appeal would be dismissed. See TEX. R. APP. P. 42.3(c). Appellant

failed to respond. Therefore, this appeal is dismissed.

                                                  PER CURIAM




                                                 -2-